RECEIVED

 

AUG 2 8 2019 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
Westin UISTHIGT OF LOUISIANA ALEXANDRIA DIVISION
ALEXANDRIA, LOUISIANA
GABRIELLE M. PARKER, CIVIL ACTION NO. 1:18-CV-01107
Petitioner
VERSUS JUDGE DRELL
JEFFERSON B. SESSIONS, III, MAGISTRATE JUDGE PEREZ-MONTES
ET AL.,
Respondents
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;
IT IS ORDERED that Respondent’s Motion to Dismiss (Doc. 10) is GRANTED
and Parker’s § 2241 Petition is DISMISSED WITH PREJUDICE AS MOOT.
THUS ORDERED AND SIGNED in Chambers at//+°4/D4houisiana, on this
20 tay of August, 2019.

™~

ee SS he — =
DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT
